Citation Nr: 0218370	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a kidney and bladder 
disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of a low back 
injury with right leg shortening, and for a cervical 
sprain.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for a cervical sprain.

4.  Entitlement to service connection for a right shoulder 
disorder.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 23, 1974 to 
September 24, 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) from an August 2001 decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, that determined that 
there was new and material evidence to reopen claims for 
service connection for kidney dysfunction and bladder 
control problems, residuals of a low back injury, and 
cervical sprain and denied service connection for right 
shoulder joint impingement. 


FINDINGS OF FACT

1.  The Board, in a July 1984 decision, denied entitlement 
to service connection for kidney dysfunction and bladder 
control problems and residuals of a low back injury with 
right leg shortening.  

2.  In a July 1992 rating decision, the RO denied the 
claim for service connection for cervical sprain, and the 
veteran did not appeal that determination.  

3.  The RO, in an April 1995 decision, denied the 
application to reopen the claims for service connection 
for kidney dysfunction and bladder control problems, 
residuals of a low back injury with right leg shortening, 
and cervical sprain.

4.  Evidence received since the April 1995 determination 
is cumulative or redundant, or by itself or in connection 
with evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims for service connection for kidney 
dysfunction and bladder control problems, residuals of a 
low back injury, and cervical sprain.

5.  There is no competent medical evidence relating the 
right shoulder impingement to service.


CONCLUSIONS OF LAW

1.  The July 1984 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 
(2002).

2.  The July 1992 and April 1995 RO decisions are final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2002).
 
3.  Evidence submitted to reopen the claims of entitlement 
to service connection for kidney dysfunction and bladder 
control problems, residuals of a low back injury, and 
cervical strain is not new and material, and the claim is 
not reopened. 38 U.S.C.A. §§ 5100 et. seq., 7104 (West 
1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).

4.  A right shoulder impingement was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In July 1984, the Board denied service connection for 
kidney dysfunction and bladder control problems and 
residuals of a low back injury with shortening of the 
right leg.  In July 1992, the RO denied service connection 
for cervical sprain (claimed as neck condition).  The 
veteran was advised of his procedural and appellate rights 
by a July 1992 letter.  Although a statement of the case 
was issued, the veteran did not appeal this decision.  In 
April 1995, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for kidney dysfunction and 
bladder control problems, residuals of a low back injury 
with right leg shortening, and cervical sprain.  The 
veteran was advised of his procedural and appellate rights 
in an April 1995 letter.  The veteran did not file a 
notice of disagreement with this decision.  The veteran 
filed his claim to reopen in February 2000.

Decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104(b), 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.1100, 20.1103 (2002).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining 
whether the evidence is new and material, VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991); and if the claim is reopened, the VA must 
determine whether VA's duty to assist has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, 
if the evidence is new and material, the question is 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
However, these regulations are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case as this claim to 
reopen was filed in February 2000.  

The Board observes that the RO denied these issues as not 
new and material.  The Board is under a legal duty in such 
a case to determine if there was new and material evidence 
to reopen the claim, regardless of the RO's action.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the 1984 Board decision, the evidence 
included: the veteran's claim and statements, service 
medical records, and VA examination reports and medical 
records.  Service medical record show low back pain 
complaints and possible genitourinary problems.  VA 
medical records reveal treatment for urinary tract 
infections and complaints of back pain in 1977 following a 
1976 car accident.  At his 1983 hearing, the veteran 
testified that he fell in the shower during service and 
injured his back and kidneys.  An August 1983 VA 
examination report revealed a development defect of a 
shortened right leg and ununited apophyseal segment on L2.  
In July 1984, the Board denied service connection for a 
lumbosacral disorder, a right leg disorder and a urinary 
tract disorder.  The Board found, in part, that any 
inservice low back, right leg, genitourinary traumas were 
acute and resolved, that a chronic acquired back, 
genitourinary or right leg disorders were not objectively 
demonstrated in service, that the veteran's leg length 
discrepancy was congenital in origin, and that the 
ununited apophyseal segment at L2 was congenital.  The 
Board's July 1984 decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

At the time of the July 1992 decision, the RO considered 
the veteran's claim and statements, service medical 
records, VA examination reports and medical records, and a 
private statements submitted in 1989.  In a statement 
received in 1989, E. Martin stating that the veteran 
reported that fell in the shower during service and walked 
with a limp.  VA medical records reveal that the veteran 
was seen complaining of neck pain after he fell in the 
bathtub.  X-rays revealed degenerative joint disease of 
C5-6 and C6-7.  In July 1992, the RO denied a claim for 
service connection for a neck disorder and denied 
applications to reopen claims of service connection for an 
ununited apophyseal segment at L2, claimed as a 
lumbosacral strain, and for urinary tract infection, 
claimed as a kidney injury.  The RO's July 1992 decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In August 1994, the veteran filed to reopen his claims for 
service connection for kidneys, back, right leg, and neck.  
The RO denied these claims in April 1995; the veteran was 
notified of the denial and informed of his appellate 
rights in April 1995, but he did not appeal the decision.  
The RO's April 1995 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In February 2000, the veteran filed an application to 
reopen claims of service connection for right leg 
shortening, residuals of a low back injury, cervical 
sprain due to back injury, and bladder control problems 
due to inservice infection.   

Evidence submitted in support of the veteran's February 
2000 claim include VA outpatient treatment records and 
reports of VA hospital admissions from 1999 to 2001 and an 
April 2001 statement from E. Martin.  The VA outpatient 
treatment records and VA hospital reports note many 
medical conditions, but relate primarily to treatment for 
alcohol detoxification.   The April 2001 statement from E. 
Martin is similar to the one received in 1989 and again 
recalls that the veteran fell in a shower and hurt his 
back.  

The Board notes that although this evidence is new, in 
that it was not previously of record, it is cumulative in 
nature of the evidence of record at the time of the 
previous decisions.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).  The current existence of a low back 
disability with leg length discrepancy and to intermittent 
genitourinary conditions has been conceded, as has the 
existence of degenerative joint disease of the cervical 
spine.  

The Board notes that the veteran is competent to report 
that on which he have personal knowledge, that is, what 
comes to him through his senses.  See Layno v.  Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no 
documentation of record indicating that he has the 
necessary medical training and/or expertise to diagnose 
the severity of a medical condition.  Thus, attempts to do 
so do not qualify as material evidence and, consequently, 
they are insufficient to reopen his claim.  See Pollard v. 
Brown, 6 Vet. App. 11  (1993) (pursuant to Espiritu v. 
Derwinski, in service held to be not competent evidence 
for such purpose and thus not material); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as, the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (1991)).  See also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. App. 183 
(1997).  Of equal or even greater significance, these 
contentions are the same as those previously made to the 
RO and the Board.  Thus, this evidence is not new.  See 
Reid, 2 Vet. App. at 312. 

Thus, the Board finds that none of the evidence submitted 
since the previous decision is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  The Board concludes that the claimant has not 
submitted new and material evidence sufficient to reopen 
the previously denied claims for entitlement to service 
connection for kidney dysfunction and bladder control 
problems, residuals of a low back injury, and cervical 
sprain.

II.  Service connection

The veteran contends that he is entitled to service 
connection for a right shoulder disorder.

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service medical records do not show complaints, findings, 
or diagnoses of a right shoulder disorder.  VA medical 
records including examination and hospital reports do not 
contain findings or diagnosis of right shoulder disorder.

The veteran has made no specific allegations regarding his 
claim for service connection for a right shoulder 
disorder.  No specific right shoulder disability is 
currently shown, nor has any such condition been 
previously shown, much less at any point proximate to 
service.  As noted above, the veteran is competent as a 
lay person to report that on which he has personal 
knowledge.  See Layno, 6 Vet. App. at 470.  However, there 
is no evidence of record that the veteran has specialized 
medical knowledge to be competent to offer medical opinion 
as to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty . . .."  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).  A current disability is required to establish 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is 
against entitlement to service connection for a right 
shoulder disorder.  Accordingly, the claim for service 
connection is denied.

III. VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate 
his claim by a January 2001 letter and supplemental 
statements of the case.  In particular, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records and VA clinical records and examination 
reports.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The applications to reopen claims for service connection 
for service connection for kidney dysfunction and bladder 
control problems, residuals of a low back injury, and 
cervical sprain are denied.

Service connection for a right shoulder disorder is 
denied.



		
	CHERYL L. MASON 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

